Conviction in District Court of Hill County of embezzlement, punishment two years in the penitentiary
Appellant pleaded guilty to embezzlement. It was charged in the indictment that he was agent of a certain corporation and that he fraudulently embezzled, misapplied, etc., $292.00 in money belonging to said corporation without its consent, which money had come into his possession and was under his care by virtue of his agency. A plea of guilty admits all material averments of the indictment. Bennett v. State, 267 S.W. Rep. *Page 88 
987. The statute (Art. 502, C. C. P. 1925) makes obligatory the introduction of testimony upon a plea of guilty, the only purpose of such introduction being to enable the jury to decide on the punishment. We are cited to some cases holding that when the evidence introduced on a plea of guilty demonstrates the innocence of the accused, the trial court should not accept such plea. Bennett v. State, 267 S.W. Rep. 988; Harris v. State, 172 S.W. Rep. 975.
It is insisted that the facts before the court in this case bring it within the holding above referred to. It was in testimony that appellant installed a Delco light plant for a Mr. Greer, who paid part of the purchase price at the time and owed $292.00; also that the contract for such plant was made with the corporation above referred to, and that the unpaid part of the purchase price belonged to and was due said corporation. The testimony shows that the balance due on said plant was paid to appellant, who took same, according to a witness, as the agent of said corporation. Said money was not paid over to said corporation by appellant. We think all the requirements as to testimony on a plea of guilty were met, and that there is no testimony demonstrating or tending to show that appellant was not guilty of the offense.
Being unable to agree with appellant's contentions, and the record showing him to have had a trial in accordance with law, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.